Colton McKay (16897)
Chad McKay (5515)
Chad B. McKay, P.C.
25650 Washington Blvd. Suite 101
Ogden, Utah 84401
Phone: 801-621-6021
Mckaylaw303@gmail.com
chadmckaylaw@gmail.com

David J. Kaminski, Esq.
CARLSON & MESSER LLP
5901 W. Century Blvd. Suite 1200
Los Angeles, CA 90045
310-242-2200
kaminskid@cmtlaw.com
Pro Hac Vice to be Submitted

Attorneys for Merchants & Medical Credit
Corporation, Inc.


                  UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                    CENTRAL DIVISION

 DAVID SEXTON,

               Plaintiff,                         DEFENDANT’S OPPOSITION TO
                                                    PLAINTIFF’S MOTION FOR
 vs.                                             JUDGMENT ON THE PLEADINGS

 EVERGREEN VILLAGE
 COMMUNITY MHC, LLC; and
 MERCHANTS & MEDICAL
 CREDIT CORPORATION, INC.,
                                               Case Number: 2:19-cv-00675
               Defendant.                      Hon. Clark Waddoups
                                               Magistrate Judge Bennett




  DEFENDANT MERCHANTS AND MEDICAL CREDIT CORPORATION’S BRIEF
IN OPPOSITION TO PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS




{00135378;1}                               1
               NOW COMES Defendant Merchants and Medical Credit Corporation (“MMCC”) by and

through its attorneys and files this Brief in Opposition to Plaintiff’s Motion for Judgment on the

Pleadings.

                                            LEGAL STANDARD

               A court may enter judgment on the pleadings when the moving party is entitled to judgment

on the face of the pleadings themselves. All facts pled by the non-moving party must be accepted

as true, and all reasonable inferences from the pleadings must be granted in the non-movant’s

favor. Stone v. Simone, 610 F. App’x 751, 752 (10th Cir. 2015), citing Colony Ins. Co. v. Burke,

698 F.3d 1222, 1228 (10th Cir.2012). “A motion for judgment on the pleadings ‘should not be

granted unless the moving party has clearly established that no material issue of fact remains to be

resolved and the party is entitled to judgment as a matter of law.’” Colony Ins. Co., 698 F.3d at

1228, quoting Park Univ. Enters. v. Am. Cas. Co., 442 F.3d 1239, 1244 (10th Cir.2006).

Generally, judgments on the pleadings are not favored by the courts.

                                                ARGUMENT

               Plaintiff asserts that “Merchants and Medical conceded it violated several different FDCPA

prohibitions.” Dkt. 15, p. 3. This is not accurate. In its Answer to Plaintiff’s Amended Complaint

and Defenses, MMCC has denied violating the FDCPA or Utah law. Answer to Amended

Complaint, Dkt. 13, ¶¶ 105-107, 133, 139, 148-149. These denials must be accepted as true for

the purposes of this motion.

               MMCC was not a party to the underlying lease between Plaintiff and Evergreen Village

Community MHC, LLC (“Evergreen”), or the subsequent litigation between them. In many ways,

it appears MMCC has been caught up in the middle of a bitter, long-standing dispute between




{00135378;1}                                           2
Plaintiff and Evergreen. MMCC currently has no knowledge of many of the underlying purported

facts of this case, and there has been no discovery. Plaintiff’s motion is premature.

               MMCC has denied the material allegations of Plaintiff’s Amended Complaint as they relate

to MMCC, and these denials must be accepted as true for purposes of this motion. For example,

MMCC has denied Plaintiff’s allegation that MMCC received a copy of the alleged state court

order vacating the state court judgment, Answer to Amended Complaint, Dkt. 13, p. 12; denied

Plaintiff’s allegation that MMCC knew the alleged debt was not valid, Dkt. 13, p. 12, ¶ 49; denied

that Plaintiff notified MMCC prior to February 8, 2019, that he was represented by an attorney

and refused to pay the debt, Dkt. 13, p. 14, ¶ 58; denied Plaintiff’s allegation that MMCC knew

the judgment it was enforcing had been vacated, as alleged by Plaintiff, Dkt. 62, p. 15, ¶ 62;

answered that it responded to Plaintiff’s request for verification of the debt by requesting

verification from Evergreen and providing Plaintiff with the documents provided to it by

Evergreen, Dkt. 13, p. 17, ¶¶ 70-72; answered that Evergreen did not provide MMCC with a copy

of the alleged order vacating the judgment, Dkt. 13, p. 17, ¶ 73; denied contacting Plaintiff after

receiving notice that Plaintiff was represented by an attorney, Dkt. 13, p. 22, ¶ 94; denied that it

was negligent, Dkt. 13, p. 27, ¶ 115; denied that it breached any duty to Plaintiff, Dkt. 13, p. 28,

¶¶ 118-121; denied that the allegation that its actions were for the purpose of “vexing and

harassing” Plaintiff, Dkt. 13, p. 30, ¶ 126; denied that Plaintiff suffered damages as a result of the

alleged actions of MMCC, Dkt. 13, p. 32, ¶ 134; denied that MMCC “knew” the judgment against

Plaintiff was vacated and the debt was “invalid and not actually owed,” Dkt. 13, p. 34, ¶ 141;

denied the allegation that its conduct was unlawful, deceptive, and malicious, Dkt. 13, p. 36, ¶ 151.




{00135378;1}                                          3
               Furthermore, MMCC has asserted a lack of knowledge or information sufficient to form a

belief about the truth of many of Plaintiff’s other allegations. Dkt. 13 e.g. ¶¶ 18 et seq. Such a

statement “has the effect of a denial.” Fed. R. Civ. P. 8(b)(5).

               In summary, MMCC has denied the material allegations in Plaintiff’s Complaint as they

relate to MMCC. MMCC was not a party to the underlying transaction or prior litigation between

Plaintiff and Evergreen, and MMCC’s responses to those allegations have the effect of denials

under the law. The responses in MMCC’s Answer must be accepted as true for the purposes of

this motion, and all reasonable inferences drawn in favor of MMCC. On this standard alone,

Plaintiff’s motion must be denied.

               Further, however, even if it is assumed that the underlying state court judgment MMCC

was attempting to collect had been set aside, and Plaintiff did not owe the underlying debt to

Evergreen, MMCC has pled, and is entitled to present proof establishing, the bona fide error

defense raised in its Answer. MMCC raised among its “Affirmative and Other Defenses” the bona

fide error defense as follows:

               “2. MMCC asserts, without admitting any liability whatsoever, that any violation
               of federal or state law was unintentional and the result of bona fide error,
               notwithstanding reasonable procedures in place to prevent such errors.” Answer,
               Dkt. 13, p. 40, ¶ 2.

If MMCC prevails on its bona fide error defense, it will have no liability to Plaintiff.

               The bona fide error defense is an affirmative defense that insulates debt collectors from

liability even when they have violated the FDCPA. Johnson v. Riddle, 443 F.3d 723, 727 (10th

Cir. 2006). Specifically, the bona fide error provision in the FDCPA, 15 U.S.C. § 1692k(c),

provides that “a debt collector may not be held liable in any action brought under this subchapter

if a debt collector shows by a preponderance of evidence that the violation was not intentional and




{00135378;1}                                           4
resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted

to avoid any such error.” 15 U.S.C. § 1692k(c); Id.

               In order to prevail on a bona fide error defense, the debt collector must show that the

violation was unintentional, but need not show that the underlying act itself was unintentional. Id.,

728. In other words, a violation is unintentional for purposes of the FDCPA’s bona fide error

defense if a debt collector can establish the lack of a specific intent to violate the act. Id. The

issue of intent becomes principally a credibility question as to the defendant’s subjective intent to

violate the FDCPA. Id.

               Accordingly, even if MMCC’s Answer admitted that it violated the FDCPA (which it did

not), MMCC would be entitled to show, by a preponderance of evidence, that the violation was

not intentional and resulted from a bona fide error. Even if Plaintiff can ultimately establish a

violation of the FDCPA by MMCC, MMCC will have no liability to Plaintiff if it prevails on its

bona fide error defense.

               At trial, MMCC will have the burden of proving any violation of the FDCPA was

unintentional, and occurred despite the maintenance of procedures reasonably adapted to avoid the

error. Id., 727-8. Where genuine issues of material fact exist with regard to the elements of the

bona fide error defense, the case must go to the jury. Id., 728. Accordingly, it is not appropriate

for this court to grant Plaintiff judgment on the pleadings, and his motion must be denied.

                                              CONCLUSION

               MMCC requests this Honorable Court deny Plaintiff’s Motion for Judgment on the

Pleadings, and grant such other and further relief as may be appropriate.



Dated this 5th Day of June, 2020



{00135378;1}                                          5
               Respectfully submitted,

                                          Colton McKay (16897)
                                            Chad McKay (5515)
                                           Chad B. McKay, P.C.
                                25650 Washington Blvd. Suite 101
                                             Ogden, Utah 84401
                                           Phone: 801-621-6021
                                       Mckaylaw303@gmail.com
                                      chadmckaylaw@gmail.com

                                         David J. Kaminski, Esq.
                                   CARLSON & MESSER LLP
                                5901 W. Century Blvd. Suite 1200
                                          Los Angeles, CA 90045
                                                    310-242-2200
                                        kaminskid@cmtlaw.com
                                    Pro Hac Vice to be Submitted

                       Attorneys for Merchants & Medical Credit
                                               Corporation, Inc.




{00135378;1}      6
